 



EXHIBIT 10.37
WILLIAM BRANIFF
United States Attorney
Southern District of California
940 Front Street
San Diego, California 92101
(619) 557-5610

Attorney for Plaintiff

ELROY H. WOLFF
Sidley & Austin
1722 Eye Street, N.W.
Washington, D.C. 20006

(202) 429-4000
Attorney for Defendant
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA

             
 
    )      
 
    )      
UNITED STATES OF AMERICA,
    )     CIVIL ACTION NO.
 
    )      
Plaintiff,
    )      
v.
    )
)     CONSENT DECREE
KAUFMAN AND BROAD HOME CORPORATION,
    )
)      
Defendant.
    )
)      
 
           

     WHEREAS plaintiff, the United States of America, commenced this action on
          , 1991, by filing the complaint herein; and whereas defendant Kaufman
and Broad Home Corporation has waived service of the summons and complaint; and
whereas the parties have been represented by the attorneys whose names appear
hereafter; and whereas plaintiff and defendant have agreed to settlement of this
action upon the following terms and condition and without defendant admitting
liability for any of





--------------------------------------------------------------------------------



 



the violations charged or admitting the accuracy of any of the allegations in
the complaint;
     Now on the joint motion of plaintiff and defendant,
     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
     1. This Court has jurisdiction of the subject matter herein and of the
parties hereto. The complaint states a claim upon which relief may be granted
against defendant under Sections 5(1), 9, 13(b) and 16(a)(1) of the Federal
Trade Commission Act, 15 U.S.C. §§ 45(1), 49, 53(b) and 56(a)(1).
     2. Defendant is ordered, pursuant to Section 5(1) of the Federal Trade
Commission Act, 15 U.S.C § 45(1), to pay a monetary civil penalty in the total
amount of $595,000. Such payment shall be by wire transfer of the funds, in
accordance with instructions received from the Office of Consumer Litigation,
Civil Division, U.S. Department of Justice, Washington, D.C. 20530, to the
United States Treasury within ten (10) days of entry of this Consent Decree.
     3. In the event of default in payment, which default continues for ten
(10) days beyond the due date of the payment, interest shall be computed
pursuant to 28 U.S.C. § 1961(a). Interest shall accrue from the date of default
to the date of payment.
     4. Defendant Kaufman and Broad Home Corporation, its successors and
assigns, and its officers, agents, representatives, and employees, directly or
through any corporation, subsidiary, division, or other device, in connection
with the production, advertising, offering for sale or sale of on-site
residential housing in or affecting commerce, as

Page 2 of 5



--------------------------------------------------------------------------------



 



“commerce” is defined in the Federal Trade Commission Act, are hereby enjoined
from ever violating any provision of the Commission’s order in FTC Docket
No. C-2954, 93 F.T.C. 235 (1979), a copy of which is attached herewith as
Appendix A and made a part of this Consent Decree.
     5. This Court shall retain jurisdiction of this matter for the purpose of
enabling any of the parties to this Consent Decree to apply to the Court at any
time for such further orders or directives as may be necessary or appropriate
for the interpretation or modification of this Consent Decree, for the
enforcement of the compliance therewith, or for the punishment of the violations
thereof.
     JUDGMENT IS THEREFORE ENTERED in favor of plaintiff, the United States of
America, and against defendant Kaufman and Broad Home Corporation pursuant to
all the terms and conditions recited above.
DATED: 7-2-91

                  JUDITH N.KEEP       United States District Judge           

     The parties, by their respective counsel, hereby consent to the terms and
conditions of the Consent Decree as set forth above and consent to the entry
thereof. Each party shall bear its own costs and attorney’s fees.

Page 3 of 5



--------------------------------------------------------------------------------



 



              FOR THE UNITED STATES

STUART M. GERSON
Assistant Attorney General
Civil Division

WILLIAM BRANIFF
United States Attorney
Southern District of California

      By:   /s/ JOHN R. NEECE         JOHN R. NEECE        Assistant United
States Attorney                 /s/ JOHN R. FLEDER         JOHN R. FLEDER       
Director
Office of Consumer Litigation                 /s/ DAVID A. LEVITT         DAVID
A. LEVITT        Attorney
Office of Consumer Litigation
Civil Division
U.S. Department of Justice
Washington, D.C. 20530

(202) 514-6786            FOR THE FEDERAL TRADE COMMISSION

         /s/ WILLIAM S. SANGER         WILLIAM S. SANGER        Associate
Director for Enforcement                 /s/ JUSTIN DINGFELDER         JUSTIN
DINGFELDER        Assistant Director   

Page 4 of 5



--------------------------------------------------------------------------------



 



         

                     /s/ THOMAS D. MASSIE         THOMAS D. MASSIE       
Attorney                 /s/ ROBERT M. FRISBY         ROBERT M. FRISBY       
Attorney

Division of Enforcement
Federal Trade Commission
Washington, D.C. 20580

(202) 326-2982            FOR THE DEFENDANT
KAUFMAN AND BROAD HOME CORPORATION:

      By:   /s/ ALBERT Z. PRAW         ALBERT Z. PRAW        General Counsel and
Senior Vice President            SIDLEY & AUSTIN

      By:   /s/ ELROY H. WOLFF         ELROY H. WOLFF        A Member of the
Firm
1722 Eye Street, N.W.
Washington, D.C. 20006

(202) 429-4000            MORGAN, LEWIS & BOCKIUS

      By:   /s/ CASWELL O. HOBBS         CASWELL O. HOBBS        A Member of the
Firm
1800 M Street, N.W.
Washington, D.C. 20036

(202) 467-7200   

Page 5 of 5



--------------------------------------------------------------------------------



 



         

WILLIAM BRANIFF
United States Attorney
Southern District of California
940 Front Street
San Diego, California 92101
(619) 557-5610
Attorney for Plaintiff
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA

             
UNITED STATES OF AMERICA,
    )     CIVIL ACTION NO.
 
    )      
Plaintiff,
    )      
 
    )     COMPLAINT FOR CIVIL
v.
    )     PENALTIES AND OTHER
 
    )     RELIEF
KAUFMAN AND BROAD HOME CORPORATION,
    )      
 
    )      
Defendant.
    )      

     Plaintiff, the Unites States of America, by its attorney, William Braniff,
United States Attorney for the Southern District of California, acting upon
notification and authorization to the Attorney General of the United States by
the Federal Trade Commission (“Commission”), alleges that:
     1. This is an action brought under Sections 5(l), 9, and 13(b), of the
Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 45(l), 49, and 53(b), as
amended, to recover from defendant monetary civil penalties for violations of a
final cease and desist order issued by the Commission and to secure injunctive
and other relief.

 



--------------------------------------------------------------------------------



 



Jurisdiction and Venue
     2. This Court has jurisdiction over this matter under 28 U.S.C. §§ 1331,
1337(a), 1345, and 1355, under 15 U.S.C. §§ 45(1), 49 and 53(b).
     3. Venue in the Southern District of California is based on 28 U.S.C. §§
1391(b) and (c) and 1395(a) and on 15 U.S.C. § 53(b).
Defendant and Its Business
     4. Defendant, Kaufman and Broad Home Corporation, is a corporation
organized, existing, and doing business under and by virtue of the laws of the
State of Delaware and has its office and principal place of business located at
10877 Wilshire Boulevard, Los Angeles, California 90024. Defendant is the
successor or assign of Kaufman and Broad, Inc.
     5. At all times material herein, Kaufman and Broad Home Corporation and/or
Kaufman and Broad, Inc. have done and transacted business within the Southern
District of California.
     6. At all times material herein, Kaufman and Broad Home Corporation and/or
Kaufman and Broad, Inc. (hereinafter “K&B) have engaged in the production,
advertising, offering for sale, and sale of on-site residential housing in or
affecting commerce, as “commerce” is defined in Section 4 of the FTC Act, 15
U.S.C. § 44.
Prior Commission Proceeding
     7. In a Commission proceeding bearing Docket No. C-2954, in which Kaufman
and Broad, Inc., was charged with violating Section 5(a)(1) of the FTC Act, 15
U.S.C. § 45(a)(1), the Commission on

Page 2 of 11



--------------------------------------------------------------------------------



 



February 12, 1979, issued against Kaufman and Broad, Inc., its successors and
assigns, a consent order to cease and desist certain business practices, 93
F.T.C. 235 (1979) (“Commission’s Order”). The Commission’s Order was served upon
Kaufman and Broad, Inc., on February 23, 1979, and became final and enforceable
by operation of law on that date and has remained in full force and effect ever
since that date.
     8. Included in the Commission’s Order are the following provisions which
have been final and enforceable since on or about February 23, 1979:
I
DEFINITIONS
     “On-site residential housing” shall mean housing structures, including
lots, consisting of single family dwelling units or housing structures
consisting of multi-family dwelling units (including condominiums) represented
and sold by respondents in the United States as completely constructed or
partially constructed units.
     An “express warranty” as used in this order shall mean any written
affirmation of fact or written promise made or assigned by respondents to a
purchaser as part of the transaction of the sale of a unit of on-site
residential housing.
     The “HOW warranty” as used in this order shall mean the warranty issued
under the Home Owners Warranty Corporation’s national home warranty program.
     A “major construction defect” as used in this order shall mean a “major
construction defect” as defined in the Home Owners Warranty Corporation Home
Warranty Agreement ...
*      *      *
II
     IT IS ORDERED that respondents Kaufman and Broad, Inc., a corporation,
Kaufman and Broad Homes, Inc., a corporation, and Kaufman and Broad Home Sales,
Inc., a corporation, their successors and assigns, and their officers, and
respondents’ agents, representatives and employees, directly or through

Page 3 of 11



--------------------------------------------------------------------------------



 



any corporation, subsidiary, division or other device, in connection with the
conduct and operation of their business in or affecting commerce as “commerce”
is defined in the Federal Trade Commission Act in the production, advertising,
offering for sale or sale of a unit of on-site residential housing, do cease and
desist from :
     l. Selling and delivering any housing unit for use as on-site residential
housing which is not built in accordance with the approved standards or which
contains a major construction defect without taking the necessary action to
repair, replace, or to pay the cost of repairing or replacing the defect in such
housing unit in accordance with the provisions of respondents’ express warranty
required under Part III B of this order.
     *     *     *
     6. Failing to repair, replace or to pay the cost of repairing or replacing
any major construction defect or any other defect in accordance with the
provisions of respondents’ express warranty required under Part III B of this
order or in the performance of respondents’ obligations under Part VII of this
order within a reasonable time after receipt of written notice of such defect
from the purchaser or past purchaser of respondents’ on-site residential
housing; provided, however, that:
     (a) Where respondents for any reason are unable to complete such requested
repairs within thirty (30) calendar days after receipt of written notice of such
defect from the purchaser or past purchaser of respondents’ on-site residential
housing, respondents shall furnish to such purchaser or past purchaser (as
defined in Part VIII) a written statement setting forth the reason or reasons
why such requested repairs cannot be undertaken or completed within such thirty
day period and a scheduled date on which the requested repairs are, in fact, to
be completed within the next sixty (60) day period.
     (b) Where respondents are or were prevented from completing repairs by
scheduled date referred to in subparagraph 6(a) above due to intervening
circumstances beyond their control, such as labor strike, supplier or
subcontractor failure to deliver materials or perform work, or unsuitable
weather conditions, such repairs will be completed within a reasonable period of
time not to exceed sixty (60) days from the date of the termination of the
intervening circumstance.
     (c) Where respondents for any reason elect not to honor such requests for
repairs, respondents shall,

Page 4 of 11



--------------------------------------------------------------------------------



 



within twenty-one (21) calendar days of receiving such request for repairs,
notify the purchaser or past purchaser in writing why respondents will not honor
the request.
*       *       *
III
*       *       *
     B. IT IS FURTHER ORDERED that respondents shall furnish purchasers of each
unit of respondents’ on-site residential housing with a warranty that is
substantially identical to the insurer’s and the warrantor’s undertaking in the
Home Owners Warranty Corporation’s Home Warranty Agreement . . . currently in
use . . . and incorporated by reference in this order, including the procedures
for the settlement of disputes, provided that respondents’ undertaking for major
construction defects shall be for a term of at least four years from the
commencement date of each such warranty furnished, and provided further that
nothing in this order shall relieve respondents from complying with the
Magnuson-Moss Warranty Act, Section 101 et seq. (15 U.S.C. §§ 2301 et seq.), the
rules promulgated thereunder, and interpretations issued by the Federal Trade
Commission in respect thereto.
*       *      *
V
     IT IS FURTHER ORDERED that in connection with the advertising, offering for
sale or sale of on-site residential housing, respondents shall make available to
each and every prospective purchaser who visits respondents’ sales offices or
model homes a brochure or a written statement relating to such housing that will
include the following disclosures in a clear, conspicuous and affirmative
manner:
     1. For on-site residential housing not covered by the National Flood
Insurance Program administered by the U.S. Department of Housing and Urban
Development, the identity, address and telephone number of the individual,
business firm and government agency that conducted soil tests on land used in
the construction of the residential housing offered for sale. In addition,
respondents shall require their contractors to state in non-technical language
to each prospective purchaser who contacts such contractors whether the land
tested is suitable for residential use;
     2. The identity or title, address and telephone number of the responsible
public school district authority who will

Page 5 of 11



--------------------------------------------------------------------------------



 



furnish information relating to the identity and location of schools for the
particular housing unit;
     3. Each room or area of the particular housing unit to be purchased that is
not insulated to retain the same degree of warmth as rooms designed for use as
principal living areas;
     4. Each room or area of the particular housing unit to be purchased that is
constructed without waterproofing adequate to render such room or area suitable
for use as a habitable living area;
     5. The most recent official tax rate and estimate obtained from the
officially responsible tax assessing authority and the identity or title,
address and telephone number of such tax assessing authority;
     6. A list containing each and every architectural design, construction
feature, appurtenance, optional item or equipment or other characteristic or
feature exhibited to the particular purchaser in connection with a model home
sample or style offered for sale to such purchaser which characteristic or
feature is not included in the model or style of respondents’ housing unit
offered for sale to such purchaser at the offered or advertised price;
     7. A list containing each and every construction feature, appurtenance,
optional item or equipment or other characteristic or feature exhibited to the
particular purchaser in connection with a model home sample or style offered for
sale to such purchaser which characteristic or feature cannot be included or
duplicated in the particular housing unit offered for sale to such purchaser
even upon the payment of an additional charge because of the style, size,
location or any other reason associated with the land or the design of the
particular housing unit offered;
     8. A notice that plans and specifications for each home being offered for
sale are available for inspection by prospective purchasers at respondents’
sales offices during normal business hours; provided that such specifications
shall include a full description of the materials and components used by
respondents in the construction of their on-site residential housing; and
provided further, that such description will be satisfied if it substantially
includes the type of information contained in the “Description of Materials”
disclosure statements required by the United States Federal Housing
Administration (FHA Form 2005, as amended from time to time) or the United
States Veterans Administration (VA Form 26-1852, as revised from time to time);

Page 6 of 11



--------------------------------------------------------------------------------



 



     9. A notice that purchasers of respondents’ housing may select any lending
institution of their choice for the purpose of securing a mortgage and are not
limited to the lending institution provided by respondents;
     10. A statement setting forth respondents’ arrangement for repairs and the
satisfaction of warranties or in lieu thereof, a copy of the warranty required
by Part III B of this order that will be furnished with the housing being
offered for sale and a statement of the procedure for settlement of disputes
under such warranty.
VI
     IT IS FURTHER ORDERED that respondents shall secure a written
acknowledgement from each purchaser of respondents’ on-site residential housing
which shall state the following information:
     1. That the disclosures referred to in Paragraph V of this order were
received.
     2. The date on which the disclosures referred to in Paragraph V of this
order were received.
Residential Housing Developments
     9. In the five years immediately preceding the filing of this complaint K&B
produced, advertised, offered for sale and sold units of on-site residential
housing in 103 residential housing developments in the State of California,
including Southridge, a development located in the City of Fontana, County of
San Bernardino, State of California.
Plan 3 Homes
     10. Commencing in 1983 and continuing for some period of time thereafter,
K&B built and sold a number of substantially identical two story single family
homes in Tracts numbered 7503, 17734, 18502 and 18574 located in the City of
Riverside, County of Riverside, State of California, and in Tracts numbered
11804

Page 7 of 11



--------------------------------------------------------------------------------



 



and 12859 located in the City of Corona, County of Riverside, State of
California (generally referred to a Plan 3 homes).
First Cause of Action
     11. K&B sold and delivered with a major construction defect a number of the
above-described Plan 3 homes for use as on-site residential housing yet failed
to take the necessary action to repair, replace, or to pay the cost of repairing
or replacing the defect in those housing units in accordance with the provisions
of K&B’s express warranty that was required under Part III B of the Commission’s
Order, thereby violating Part II 1 of the Commission’s Order.
Second Cause of Action
     12. K&B failed to repair, replace or to pay the cost of repairing or
replacing major construction defects under the terms of K&B’s express warranty
required under Part III B of the Commission’s Order within a reasonable period
of time after receipt of a written request for warranty service from the
purchasers of a number of the Plan 3 homes, thereby violating Part II 6 of the
Commission’s Order.
Third Cause of Action
     13. K&B failed to repair, replace or to pay the cost of repairing or
replacing defects under the terms of K&B’s express warranty required under
Part III B of the Commission’s Order within a reasonable period of time after
receipt of a written request for warranty service from the purchasers of a
substantial number of units of K&B’s on-site residential housing in the

Page 8 of 11



--------------------------------------------------------------------------------



 



Southridge development, thereby violating Part II 6 of the Commission’s Order.
Fourth Cause of Action
     14. K&B, in connection with the advertising, offering for sale or sale of
on-site residential housing, failed to make available to numerous prospective
purchasers who visited K&B’s sales offices or model homes in K&B’s on-site
residential housing developments the disclosures required under Part V of the
Commission’s Order, thereby violating Part V of the Commission’s Order.
Fifth Cause of Action
     15. K&B did not secure from numerous purchasers of K&B’s on-site
residential housing in a number of the residential housing developments the
written acknowledgement of the receipt of one or more of the disclosures
required by Part V of the Commission’s Order, thereby violating Part VI of the
Commission’s Order.
Violations Charged
     16. Each unit of on-site residential housing in which K&B in the five years
prior to the filing of the complaint failed to comply with the Commission’s
Order in one or more of the ways described above, except with respect to the
Fourth and Fifth Causes of Action, constitutes a separate violation of the
Commission’s Order for which plaintiff seeks a civil penalty.
     17. Each prospective purchaser or purchaser of on-site residential housing
with respect to whom K&B in the five years prior to the filing of the complaint
failed to comply with the

Page 9 of 11



--------------------------------------------------------------------------------



 



Commission’s Order in the way described in the Fourth and Fifth Causes of Action
constitutes a separate violation of the Commission’s Order for which plaintiff
seeks a civil penalty.
Prayer
     WHEREFORE, plaintiff respectfully requests that this Court pursuant to 15
U.S.C §§ 45(1), 49, and 53(b) and the Court’s own equity powers:
     1. Enter judgment against defendant and in favor of plaintiff for each
violation charged in this complaint;
     2. Award plaintiff monetary civil penalties from defendant for the
violations alleged in this complaint;
     3. Enjoin defendant from further violations of the Commission’s Order in
Docket No. C-2954; and
     4. Award plaintiff such other and further relief as the Court may deem just
and proper.
Dated: ____________________

              STUART M. GERSON
Assistant Attorney General
Civil Division

WILLIAM BRANIFF
United States Attorney
Southern District of California

      By:   /s/ JOHN R. NEECE         JOHN R. NEECE        Assistant United
States Attorney
Southern District of California
940 Front Street
San Diego, California 92101     

Page 10 of 11



--------------------------------------------------------------------------------



 



OF COUNSEL:

     
 
  /s/ JOHN R. FLEDER
 
   
WILLIAM S. SANGER
  JOHN R. FLEDER
Associate Director for
  Director
        Enforcement
  Office of Consumer Litigation  
JUSTIN DINGFELDER
   
Assistant Director
  /s/ DAVID LEVITT
 
   
Division of Enforcement
  DAVID LEVITT
 
  Attorney
THOMAS D. MASSIE
  Office of Consumer Litigation
Attorney
  U.S. Department of Justice
Division of Enforcement
  P.O. Box 386
 
  Washington, D.C. 20044
ROBERT M. FRISBY
  (202) 514-6786
Attorney
   
Division of Enforcement
   
Federal Trade Commission
   
Washington, D.C. 20580
   

Page 11 of 11